EXHIBIT 10.2
 
EXECUTION COPY
TENTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
 
THIS TENTH AMENDMENT TO FIRST LIEN CREDIT AGREEMENT, dated as of March 14, 2014
(this “Tenth Amendment”), by and among GSE ENVIRONMENTAL, INC., a Delaware
corporation f/k/a Gundle/SLT Environmental, Inc. (the “Borrower”), the other
Persons party hereto that are designated as a “Credit Party” on the signature
pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in
its individual capacity, “GE”), as Agent and as a Lender, and the other LENDERS
signatory hereto.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the other Credit Parties, GE, as Agent and as a Lender,
and the other Lenders from time to time party thereto are parties to that
certain First Lien Credit Agreement dated as of May 27, 2011 (as the same has
been and may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and
 
WHEREAS, the Borrower and the other Credit Parties have requested that Agent and
Lenders amend certain provisions of the Credit Agreement and Agent and Lenders
signatory hereto constituting the Required Lenders are willing to do so, but
only on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
 
1. Defined Terms.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
 
2. Amendments to Credit Agreement.  Section 4.19(a)(iii) of the Credit Agreement
is hereby amended by (i) deleting clause (y) thereof in its entirety and
substituting “(y)  Reserved; and” therefor, (ii) deleting the text “March 30”
appearing in clause (z) thereof and substituting the text “April 21” therefor,
(iii) deleting the “;” appearing at the end of clause (z) thereof, and (iv)
deleting the text “provided, the Agent shall be permitted, in its sole
discretion, to extend or defer each of the foregoing individual milestone dates
by up to five (5) Business Days” appearing therein.
 
3. Conditions Precedent.  This Tenth Amendment shall become effective as of the
date first written above (the “Tenth Amendment Effective Date”) when each of the
following has been satisfied or waived in accordance with the terms hereof:
 
(a) the execution and delivery to Agent of this Tenth Amendment by each Credit
Party, Agent and the Required Lenders;
 
(b) Agent shall have received a copy of an amendment to the First Lien Revolving
Credit Facility substantially conforming to this Tenth Amendment duly executed
by all of the parties thereto;
 
 
 

--------------------------------------------------------------------------------

 
(c) after giving effect to this Tenth Amendment, the truth and accuracy in all
material respects of the representations and warranties contained in Section 4
hereof; and
 
(d) no Default or Event of Default shall have occurred and be continuing or
arise as a direct result of the effectiveness of this Tenth Amendment.
 
4. Representations and Warranties.   Each Credit Party hereby represents and
warrants to Agent and each Lender as follows:
 
(a) the representations and warranties made by such Credit Party contained in
the Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent such representation or warranty expressly relates
to an earlier date (in which event such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;
 
(b) such Credit Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;
 
(c) such Credit Party has the power and authority to execute, deliver and
perform its obligations under this Tenth Amendment and the Credit Agreement, as
amended hereby;
 
(d) the execution, delivery and performance by such Credit Party of this Tenth
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action;
 
(e) this Tenth Amendment and the Credit Agreement, as amended hereby,
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Person in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability;
 
(f) the execution, delivery and performance by each of the Credit Parties of
this Tenth Amendment have been duly authorized by all necessary action, and do
not and will not: (a) contravene the terms of any of that Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any material order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject; or (c) violate any material Requirement of Law in any
material respect; and
 
(g) no Default or Event of Default exists or shall arise as a direct result of
the effectiveness of this Tenth Amendment.
 
5. No Modification.  Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
or constitute a course of conduct or dealing among the parties.  Except as
expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Loan Documents.  Except as amended, waived or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect.  All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
and waived hereby.
 
 
2

--------------------------------------------------------------------------------

 
6. Counterparts.  This Tenth Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Tenth Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
7. Successors and Assigns.  The provisions of this Tenth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that none of the Credit Parties may assign or
transfer any of its rights or obligations under this Tenth Amendment without the
prior written consent of the Agent.
 
8. Further Assurance.  The Borrower hereby agrees from time to time, as and when
requested by the Agent or Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Agent or Lender may
reasonably deem necessary or desirable in order to carry out the intent and
purposes of this Tenth Amendment, the Credit Agreement and the Loan Documents.
 
9. Governing Law and Jurisdiction.
 
(a) Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Tenth Amendment,
including, without limitation, its validity, interpretation, construction,
performance and enforcement (including, without limitation, any claims sounding
in contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) (without regard to
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law)).
 
(b) Submission to Jurisdiction.  Any legal action or proceeding with respect to
this Tenth Amendment shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Tenth Amendment, each Credit Party hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.
 
 
3

--------------------------------------------------------------------------------

 
(c) Service of Process.  Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of such Person
specified in the Credit Agreement (and shall be effective when such mailing
shall be effective, as provided therein).  Each Credit Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(d) Non-Exclusive Jurisdiction.  Nothing contained in this Section 9 shall
affect the right of Agent to serve process in any other manner permitted by
applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Credit Party in any other jurisdiction.
 
(e) Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS TENTH AMENDMENT, THE OTHER LOAN
DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.
 
10. Severability.  The illegality or unenforceability of any provision of this
Tenth Amendment or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Tenth Amendment or any instrument or agreement required
hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
11. Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Credit Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended
hereby.  Each of the Credit Parties hereby consents to this Tenth Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.  Except as expressly set forth herein,
the execution of this Tenth Amendment shall not operate as a waiver of any
right, power or remedy of the Agent or Lenders, constitute a waiver of any
provision of any of the Loan Documents or serve to effect a novation of the
Obligations.  In addition, the Credit Parties hereby acknowledge and agree that
(x) pursuant to that certain Consulting Services Agreement dated as of July 2,
2013 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Consulting Agreement”) by and among, inter alia, Agent and Richter
Consulting, Inc. (“Consultant”), Agent has engaged Consultant to assist Agent
and the Lenders in evaluating, among other things, the current and projected
financial performance of the Credit Parties, (y) the Credit Parties shall
cooperate in good faith with (1) Consultant in connection with the performance
by Consultant of its engagement pursuant to the Consulting Agreement or any
other consulting arrangement for which Consultant may be engaged by Agent in
connection with the Credit Agreement and (2) such other consultant or advisor as
may be engaged by Agent in connection with the Credit Agreement and shall
provide Consultant or any such other consultant or advisor access to the Credit
Parties’ senior management and professionals and (z) all expenses incurred by
Agent in connection with any of the foregoing shall constitute Obligations and
shall be paid by the Credit Parties (or the Credit Parties shall reimburse Agent
therefor) within five (5) Business Days after demand by Agent.
 


 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has executed this Tenth Amendment as
of the date set forth above.
 
BORROWER:




GSE ENVIRONMENTAL, INC.
 
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President




CREDIT PARTIES:




GSE HOLDING, INC.
 
 
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President


 


GSE ENVIRONMENTAL, LLC
 
 
By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President


 


SYNTEC LLC
 
 
By:           GSE Environmental, LLC, its sole member


By:           /s/ Mark A. Whitney
Name:      Mark A. Whitney
Title:        Vice President
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the each of the undersigned has executed this Tenth
Amendment as of the date set forth above.
 
AGENT AND LENDERS:
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and as a Lender


By:           /s/ Brad Kimme
Name:      Brad Kimme
Title:        Duly Authorized Signatory


 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
GE Capital Bank, as a Lender


By:           /s/ Woodrow Broaders Jr.
Name:      Woodrow Broaders Jr.
Title:        Duly Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
MUBADALA GE CAPITAL, LTD, as a lender


By: General Electric Capital Corporation, as a Servicer


By:           /s/ Brad Kimme
Name:      Brad Kimme
Title:        Duly Authorized Signatory
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
Littlejohn Opportunities Master Fund LP, as a Lender
 
By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
Cetus Capital II, LLC, as a Lender


By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
SG Distressed Fund, LP, as a Lender


By:           /s/ Richard Maybaum
Name:      Richard Maybaum
Title:        Managing Director
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Tenth Amendment as of the
date set forth above.
 
TENNENBAUM OPPORTUNITIES PARTNERS V, LP
TENNENBAUM OPPORTUNITIES FUND VI LLC


By: Tennenbaum Capital Partners, LLC


Its: Investment Manager


By:           /s/ Howard M. Levkowitz
Howard M. Levkowitz
Managing Partner


 
 